                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:20-cv-645-FDW-DCK

DJ,                                  )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                                 ORDER
GOOGLE, INC., et al.,                )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its November 30, 2020, Order, (Doc. No. 3).

       Plaintiff filed a pro se Complaint and an Application to proceed in forma pauperis. (Doc.

Nos. 1, 2). However, the Application and Complaint were incomplete and insufficient to pass

initial review. The Court denied the Application and dismissed the Complaint without prejudice.

(Doc. No. 3). The Court granted Plaintiff the opportunity to pay the filing fee or file an Amended

Application, and file an Amended Complaint within 14 days. (Id.). The Court cautioned Plaintiff

that the failure to do so would result in this action’s dismissal without prejudice and without further

notice. (Id.). No Amended Application or Amended Complaint has been filed to date.

       Plaintiff has failed to comply with the Court’s November 30, 2020 Order and, therefore,

this action will be dismissed without prejudice. Fed. R. Civ. P. 41(b) (“If the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 631-33 (1962) (although

Rule 41(b) does not expressly provide for sua sponte dismissal, a district court has the inherent

power to dismiss a case for lack of prosecution or violation of a court order).

       IT IS, THEREFORE, ORDERED that:

                                                  1



       Case 3:20-cv-00645-FDW-DCK Document 4 Filed 12/16/20 Page 1 of 2
1.    This action is DISMISSED without prejudice for Plaintiff’s failure to comply with

      the Court’s November 30, 2020 Order.

2.    The Clerk of this Court is directed to terminate this action.

                                        Signed: December 16, 2020




                                        2



Case 3:20-cv-00645-FDW-DCK Document 4 Filed 12/16/20 Page 2 of 2
